Citation Nr: 0029695	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ankle and 
knee disabilities secondary to the veteran's service-
connected residuals of osteomyelitis of the right lower leg.

2.  Entitlement to a compensable evaluation for residuals of 
osteomyelitis of the right lower leg, including a two-
centimeter (cm) scar.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1938 to 
December 1941, and from January 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the veteran's claim will be held in abeyance 
pending further development by the RO, as requested below.


REMAND

The veteran filed an initial claim for compensation benefits 
in 1968.  This claim contained no reference to osteomyelitis 
or to residuals of a combat wound.  The RO requested the 
service medical records.  The record custodians provided 
these records and they appear complete.

A review of the veteran's service medical records reveals 
complaints of right leg pain in November 1943.  A physical 
examination showed slight swelling and tenderness of the 
right lower leg proximal to the internal malleolus, and mild 
trichophytosis of the right foot without infection.  The 
diagnostic impression was phlebitis of the lower internal 
right leg.  The veteran was transferred to a U.S. Naval 
Hospital for further treatment.

A November 1943 hospital report notes a four-day history of 
pain, swelling and redness of the right lower leg, primarily 
above the mesial malleolus.  The veteran denied a history of 
trauma or insect bites.  A physical examination revealed 
redness and swelling of the lower tibia of the right leg 
above the malleoli.  The skin was noted to be "tense and 
very tender to pressure."  An X-ray was interpreted as 
showing early osteomyelitis.  The diagnostic assessment was 
osteomyelitis of the lower end of the right tibia.  The 
veteran was treated with penicillin.  An April 1944 record 
notes no swelling, redness or pain in the right lower 
extremity.  A small adherent scar was noted on the anterior 
surface of the right leg.  An X-ray study of the right lower 
extremity revealed "considerable improvement."  The veteran 
was discharged to duty later that month.

An October 1945 separation examination report notes normal 
clinical evaluations of the extremities and skin, and is 
negative for a disability involving the right lower 
extremity.

The veteran filed a claim of entitlement to service 
connection for residuals of osteomyelitis of the right lower 
leg in July 1986.  He stated the injury occurred aboard his 
ship in the vicinity of Hawaii in October or November 1943 
and that he was treated through May 1944.  A January 1987 
rating decision granted service connection for the 
disability, and assigned a noncompensable evaluation.  The 
veteran filed a notice of disagreement (NOD) with this 
decision the following month, and submitted a substantive 
appeal (Form 9) in June 1987, perfecting his appeal.  
Following development requested in a September 1987 remand, 
the Board confirmed the noncompensable evaluation assigned 
for the veteran's service-connected residuals of 
osteomyelitis of the right lower leg, including a two-cm 
scar, in November 1988.

VA outpatient records show treatment for various disabilities 
from November 1988 to January 1998.  An October 1997 report 
notes complaints of pain in the right leg from chronic 
osteomyelitis.

In January 1998 correspondence, the veteran sought service 
connection for right ankle and knee disabilities secondary to 
his service-connected residuals of osteomyelitis of the right 
lower leg, and a compensable evaluation for residuals of 
osteomyelitis of the right lower leg.

On VA examination in May 1998, the veteran reported 
sustaining a wound to the right lower anterior tibial region 
when his ship was hit with artillery during service in World 
War II.  He explained that he did not receive treatment for 
his wound "early on," but was subsequently hospitalized for 
approximately three months.  Following surgical debridement, 
osteomyelitis was diagnosed.  The veteran explained that his 
wound healed, and he was discharged from service.  He 
reported chronic, recurrent drainage from the surgical site 
following his separation from service, with the most recent 
episode occurring three to four years earlier.  The veteran 
indicated that his wound was quiescent, and denied any 
current drainage.  He complained of pain with weight bearing, 
standing, and walking, and noted that his right leg ached, 
"especially at night."  A physical examination revealed a 
1-cm by 1-cm "somewhat irregular shaped scar over the 
anterior aspect of the lower leg at the junction of the lower 
and middle thirds of the tibia."  There was "some bony 
irregularity" on palpation of the right lower extremity.  No 
tenderness, erythema or swelling was noted.  The final 
assessment was shrapnel wound of the distal anterior tibia of 
the right lower extremity with a history of osteomyelitis.

A May 1998 X-ray study, performed in conjunction with the VA 
examination, revealed some mottled sclerotic density at the 
shaft of the distal tibia.  The report notes that if there 
was no previous fracture at the site, osteomyelitis could not 
be excluded by the X-ray study.  A bone scan was recommended.

Consequently, a triple-phase bone scan of the distal lower 
extremities was conducted the following month.  The June 1998 
VA consultation report notes no definite findings of 
osteomyelitis, and opines that the "increased activity in 
the joints of both lower extremities [wa]s probably due to 
arthritic change[s]."

Based on this evidence, a July 1998 rating decision denied 
service connection for right ankle and knee disabilities 
secondary to the veteran's service-connected residuals of 
osteomyelitis of the right lower leg, and continued the 
noncompensable evaluation of the veteran's service-connected 
residuals of osteomyelitis of the right lower leg.  The 
veteran filed a notice of disagreement with this decision in 
September 1998, and submitted a substantive appeal in 
February 1999, perfecting his appeal.  In the Form 9, the 
veteran maintained that his May 1998 VA examination was 
inadequate.

VA and private medical records reflect that the veteran 
sustained a cerebral vascular accident in January 1999.

The RO scheduled the veteran for a VA orthopedic examination 
in August 1999.  However, the veteran's wife notified the RO 
that her husband was receiving treatment for residuals of a 
cerebral vascular accident, and was unable to report for the 
VA examination due to stress associated with travel.  
Consequently, the veteran's VA examination was canceled.

According to an August 1999 report of contact, the veteran 
and his wife suggested that a VA examination be scheduled 
later that month at the private facility where the veteran 
was receiving treatment.  The following month, the veteran 
requested that a VA orthopedic examination be scheduled 
closer to his residence.

An April 2000 report of contact notes that the veteran's wife 
advised the RO that her husband was living in a nursing home, 
and was unable to travel for a VA examination.  She indicated 
that the medical evidence of record was sufficient, and 
requested that the RO adjudicate the veteran's claim.

Later that month, the RO denied service connection for right 
ankle and knee disabilities secondary to the veteran's 
service-connected residuals of osteomyelitis of the right 
lower leg, and continued the noncompensable evaluation of his 
service-connected residuals of osteomyelitis of the right 
lower leg.

Recently enacted and pending legislation provides that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Pub. L. No. 106-398, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000), (to 
be codified at 38 U.S.C.A. § 5107(a); HR 4864, Veterans 
Assistance Act of 2000 (pending signature to be codified at 
38 U.S.C.A. § 5103).

The Board concludes that the May 1998 VA examination left 
open a number of questions, and thus was inadequate for the 
purpose set forth by the RO.  In particular, the examination 
failed to address the severity of the veteran's service-
connected scar of the right lower leg, such as it's physical 
description and whether it was tender or painful, and did not 
answer the critical issue of whether any current right ankle 
or knee disability was present in service or is etiologically 
related to the veteran's service-connected residuals of 
osteomyelitis of the right lower leg.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment involving his 
right leg disability that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The veteran should be afforded a VA 
examination by an appropriate physician 
to determine the etiology of any current 
right ankle or knee disability now 
present.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, as well as 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished.  Further, the examiner 
should address the following:

(a)  The examiner should describe the 
veteran's complaints regarding the scar 
on his right lower leg.  Specific 
commentary should be made as to it's 
physical description, whether any portion 
of the scar is fixed, and the presence or 
absence of ulceration, pain and 
tenderness, and any associated functional 
impairment attributable to the scar or 
the underlying residuals of the injury in 
service.

(b)  The examiner should provide an 
opinion as to the degree of medical 
probability, expressed in percentage 
terms, that any current right ankle or 
knee disability was present in service or 
is etiologically related to the veteran's 
service-connected residuals of 
osteomyelitis of the right lower leg.  
Supporting evidence and/or rationale for 
the opinion should be provided.

In the event that the veteran is unable 
to appear for a VA examination, the 
claims folder should be returned to the 
physician who performed the May 1998 VA 
examination, if feasible, to provide the 
above requested opinions.  The Board 
recognizes that without an opportunity to 
examine the veteran, it may not be 
possible to respond to parts or all of 
the questions posed in (a) and (b).  If 
the examiner cannot provide parts or all 
of the requested opinions without resort 
to speculation, he should so state.  If 
the same physician is not available, the 
claims folder should be provided to 
another physician with appropriate 
qualifications to respond to these 
questions, once again to the extent 
possible. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for right ankle and 
knee disabilities secondary to the 
veteran's service-connected residuals of 
osteomyelitis of the right lower leg, and 
a compensable evaluation for residuals of 
osteomyelitis of the right lower leg.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).
(CONTINUED ON NEXT PAGE)

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


